Title: James Madison to William Jones, 15 May 1828
From: Madison, James
To: Jones, William


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 15. 1828
                            
                        
                        
                        With my thanks for the past, I beg the favr. of your attention to the letter now inclosed. I wish you to
                            abridge the trouble I give by omitting that of answering my letters, [ae in] yrs of the [2]2[nd] just recd. Th[ere] is so little risk
                            in the mail [however] to Philad. that I can safely take for granted that there has been no miscarriage. recd. & With great
                            & cordl. esteem
                        
                        
                            
                                J. M.
                            
                        
                    